DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 02/05/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 04/01/2021 has been entered.
This Office Action is in response to the Amendment filed on 04/01/2021. 
In the instant Amendment, claims 1, 8 and 12 have been amended; claims 11, 13 and 16-20 have been cancelled.
Claims 1-10, 12, 14-15 and 21-22 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant's arguments with respect to independent claims 1 and 8, filed on 04/01/2021, have been considered but are not persuasive. Visentini discloses all the limitations as cited in independent claim 1. Visentini and Moed disclose all the limitations as cited in independent claim 8. See the following rejection.
th dot in a first sub-column of a sub-pattern being offset in the second direction from a corresponding ith dot in a second sub-column of the sub-pattern that is adjacent to the first sub-column in which i comprises an integer that is equal to or greater than one and less than or equal to n as cited in amended claims 1 and 8. However, after careful consideration, Examiner must respectively disagree and submit that Visentini Figs. 1, 3, [0051], [0092], [0093] disclose a pattern PAT comprising a plurality of symbols is generated and sent to the projector 10 to be projected on a scene, wherein the pattern comprises array of symbols having a given number of symbol columns and symbol rows that are in a first and second direction which are orthogonal to each other. These symbols are used to generate a sequence of unique sub-sequences of symbols, i.e. base light pattern. Visentini Fig. 5, [0109]-[0111] discloses a final pattern PAT based on symbols, wherein the pixels value aligned in a sub-column are offset in a second direction as seen in Fig. 5. Visentini [0023], [0033], [0109] further discloses variable offset can be added to a sequence after a determined numbers of symbols also as seen in Figs. 3 and 5. The claim just cites an ith dot in a first sub-column of a sub-pattern pattern being offset in the second direction from a corresponding ith dot in a second sub-column of the sub-pattern pattern that is adjacent to the first sub-column and not describes specifically how they are offset with each other. Examiner does not rely on Fig. 4 of Visentini to teach the limitation in claim 1 as argued by the Applicant. Visentini [0089], [0091], Fig. 3a-h discloses different symbols, i.e. sub-patterns, comprising 4x4 pixels which is 4 columns and 4 rows are used, hence n dots in sub-column and n dots in sub-row, the pixels are same size. The sub-rows and sub-columns are in a first and second direction which are orthogonal to each other. The square dots that are aligned in first sub-column in Visentini Figs. 3c-d appear to offset in second direction, which is vertical direction, with the dots th dot in a first sub-column of a sub-pattern being offset in the second direction from a corresponding ith dot in a second sub-column of the sub-pattern that is adjacent to the first sub-column in which i comprises an integer that is equal to or greater than one and less than or equal to n as seen in symbol 3c and 3d in Fig. 3, as cited in claims 1 and 8.

Double Patenting
Applicant is advised that should claim 12 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 and 21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Visentini et al. (U.S 2015/0371394) hereinafter Visentini.
Regarding claim 1, Visentini discloses a structured-light system (Visentini Fig. 5, [0007], [0110]-[0111]: a structured light pattern PAT for light projection), comprising: 
a projector that projects a reference light pattern onto a scene, the reference light pattern comprising a base light pattern comprising a row of a plurality of sub-patterns extending in a first direction, each sub-pattern being adjacent to at least one other sub-pattern, each sub-pattern being different from each other sub-pattern, each sub-pattern comprising n dots in a sub-row and n dots in a sub-column in which n is an integer, each dot comprising substantially a same size, each sub-row extending in the first direction and each sub-column extending in a second direction that is substantially orthogonal to the first direction, and an ith dot in a first sub-column of a sub-pattern being offset in the second direction from a corresponding ith dot in a second sub-column of the sub-pattern that is adjacent to the first sub-column in which i comprises an integer that is equal to or greater than one and less than or equal to n (Visentini Fig. 1, [0046]-[0047], [0051]: a projector 10 which projects a structured light pattern PAT; Figs. 1, 3, [0051]: a pattern PAT comprising a plurality of symbols is generated and sent to the projector 10 to be projected on a scene, wherein the pattern comprises array of symbols having a given number of symbol columns and symbol rows, i.e. sub-pattern columns and rows, as in [0022]; [0025], [0032]: the symbols have same dimension; [0089], [0091], Fig. 3a-h: different symbols, i.e. sub-patterns, comprising 4x4 pixels which is 4 columns and 4 rows, hence n dots in sub-column and n dots in sub-row, the pixels are same size. The sub-rows and sub-columns are in a first and second direction which are orthogonal to each other. The dots that are aligned in first sub-column of each symbol 3c-d are offset in the second direction from the dots of the base light pattern that are aligned in an second adjacent sub-column as seen in symbol 3c and 3d in Fig. 3. Hence, an ith dot in a first sub-column of the base light pattern being offset in the second direction from a corresponding ith dot in a second sub-column of the base light pattern that is adjacent to the first sub-column, wherein i is larger than 1 and is 4 in this case; [0092], [0093]: these symbols are used to generate a sequence of unique sub-sequences of symbols, i.e. base light pattern; Fig. 5, [0109]-[0111]: a final pattern PAT based on symbols, wherein the pixels value aligned in a sub-column are offset in a second direction; [0023], [0033], [0109], [0018]: the pattern may be filled by repeating the sequence and variable offset can be added to a sequence after a determined numbers of symbols also in seen in Figs. 3 and 5).  

Regarding claim 2, Visentini discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Visentini discloses wherein the plurality of sub-patterns comprises 48 sub-patterns (Visentini [0047]: the projection may have different resolutions; [0067], [0100]-[0102], [0107]: a number k of different patterns can be generated based on n number of pixels of the projector. Hence, any number of patterns can be used; [0109]: a determined number of symbols can be used. The pattern comprises a number of sub-pattern including 48 sub-patterns as in Fig. 5).  


Regarding claim 3, Visentini discloses all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Visentini further discloses wherein n comprises 4 (Visentini Fig. 3, [0089], [0091]: different symbols, i.e. sub-patterns, comprising 4x4 pixels which is 4 columns and 4 rows, hence n dots in sub-column and n dots in sub-row, the pixels are same size).  


Regarding claim 21, Visentini discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Visentini does not explicitly disclose wherein the reference light pattern further comprises dots of a first sub-pattern of the base light pattern that are aligned in a sub-column at an edge of the first sub-pattern are offset in the second direction from dots of a second-sub pattern of the base light pattern that are aligned in a sub-column at an edge of the second sub-pattern corresponding to the edge of the first sub-pattern (Visentini [0092], [0093]: these symbols are used to generate a sequence of unique sub-sequences of symbols, i.e. base light pattern. Each sub-sequence, i.e. base light pattern is unique in the sequence. A sub-sequence can consist of n symbols, i.e. each base light pattern can consist of n sub-patterns, wherein the symbols can be symbols as in Figs. 3a-h; The pattern PAT can comprises 640x480 pixels, hence 160 symbols column and 120 symbol rows as in [0102]; [0023], [0033], [0109], [0018], [0107]: the pattern may be filled by repeating the sequence and variable offset can be added to a sequence after a determined numbers of symbols. Hence, unique sub-sequences, i.e. base line patterns, are used to generate whole pattern PAT, wherein different symbols as in Figs. 3a-h can be used in each unique sub-sequence or base line pattern.  As seen in Figs. 3 and 5, and consider symbols, i.e. sub-patterns, 3c and 3d, the dots in the first sub-column at a left edge of sub-pattern 3c are offset as compared with the dots in the first sub-column at a left edge of the sub-pattern 3d, i.e. corresponding sub-column).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-10, 12, 14-15 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Visentini et al. (U.S 2015/0371394) hereinafter Visentini, in view of Moed et al. (U.S 2012/0154607) hereinafter Moed.
Regarding claim 4, Visentini discloses all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
Visentini does not explicitly disclose wherein a size of each sub-pattern of the base light pattern in the second direction is larger than a size of each sub-pattern in the first direction by a stretching factor.  
However, Moed discloses a size of each sub-pattern of the base light pattern in the second direction is larger than a size of each sub-pattern in the first direction by a stretching factor (Moed [0074], [0031]: a light pattern can be generated on an object to be imaged; [0100]: customized projected light pattern can be generated. The pattern can be stretched vertically or horizontally, etc.; Fig. 18, [0103]-[0104]:, [0105]: scale button 356 and stretch button 354 can be used to stretch the light pattern vertically as seen by vertical arrow in Fig. 18, hence, hence, a size of each sub-pattern of the base light pattern in the second direction is larger than a size of each sub-pattern in the first direction by a stretching factor).  
Visentini and Moed are analogous art because they are from the same field of endeavor of illumination and imaging device.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Visentini, and further incorporate having a size of each sub-pattern of the base light pattern in the second direction is larger than a size of each sub-pattern in the first direction by a stretching factor, as taught by Moed, for use in case where a light source device is stationary with respect to a camera and to meet user’s need of a desired light pattern (Moed [0100], [0123]).


Regarding claim 6, Visentini discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Moed discloses all limitations of claim 6 as disclosed in claim 4 above.


Regarding claims 5 and 7, Visentini and Moed disclose all the limitations of claims 4 and 6, respectively, and are analyzed as previously discussed with respect to that claim.
Visentini further discloses wherein a plurality of structured-light patterns is arranged in a first plurality of columns, each column comprising a second plurality of structured-light patterns (Visentini [0104]-[0107], Fig. 5: the structured-light pattern has numbers of symbol rows and columns. Each column of light pattern comprises a second plurality of patterns as seen in Fig. 5).  

Regarding claim 8, Visentini discloses a structured-light system, comprising: 
a projector that projects a reference light pattern onto a scene, the reference light pattern comprising a base light pattern comprising a row of a plurality of sub-patterns extending in a first direction, each sub-pattern being adjacent to at least one other sub-pattern, each sub-pattern being different from each other sub-pattern, each sub-pattern comprising n dots in a sub-row and n dots in a sub-column in which n is an integer, each dot comprising substantially a same size, each sub-row extending in the first direction and each sub-column extending in a second direction that is substantially orthogonal to the first direction, and an ith dot in a first sub-column of the base light pattern being offset in the second direction from a corresponding th dot in a second sub-column of the base light pattern that is adjacent to the first sub-column in which i comprises an integer that is equal to or greater than one and less than or equal to n (Visentini Fig. 1, [0046]-[0047], [0051]: a projector 10 which projects a structured light pattern PAT; Figs. 1, 3, [0051]: a pattern PAT comprising a plurality of symbols is generated and sent to the projector 10 to be projected on a scene, wherein the pattern comprises array of symbols having a given number of symbol columns and symbol rows, i.e. sub-pattern columns and rows, as in [0022]; [0025], [0032]: the symbols have same dimension; [0089], [0091], Fig. 3: different symbols, i.e. sub-patterns, comprising 4x4 pixels which is 4 columns and 4 rows, hence n dots in sub-column and n dots in sub-row, the pixels are same size. The sub-rows and sub-columns are in a first and second direction which are orthogonal to each other. The dots that are aligned in each sub-column of each symbol are offset in the second direction from the dots of the base light pattern that are aligned in an adjacent sub-column as seen in symbol 3c and 3d in Fig. 3 and 5. Hence, an ith dot in a first sub-column of the base light pattern being offset in the second direction from a corresponding ith dot in a second sub-column of the base light pattern that is adjacent to the first sub-column, wherein i is larger than 1 and is 4 in this case; [0092], [0093]: these symbols are used to generate a sequence of unique sub-sequences of symbols, i.e. base light pattern; Fig. 5, [0109]-[0111]: a final pattern PAT based on symbols, wherein the pixels value aligned in a sub-column are offset in a second direction; [0023], [0033], [0109], [0018]: the pattern may be filled by repeating the sequence and variable offset can be added to a sequence after a determined numbers of symbols also in seen in Figs. 3 and 5).  
Visentini does not explicitly disclose a size of each sub-pattern of the base light pattern in the second direction is larger than a size of each sub-pattern in the first direction by a stretching factor.  
However, Moed discloses a size of each sub-pattern of the base light pattern in the second direction is larger than a size of each sub-pattern in the first direction by a stretching factor (Moed [0074], [0031]: a light pattern can be generated on an object to be imaged; [0100]: customized projected light pattern can be generated. The pattern can be stretched vertically or horizontally, etc.; Fig. 18, [0103]-[0104]:, [0105]: scale button 356 and stretch button 354 can be used to stretch the light pattern vertically as seen by vertical arrow in Fig. 18, hence, a size of each sub-pattern of the base light pattern in the second direction is larger than a size of each sub-pattern in the first direction by a stretching factor).  
Visentini and Moed are analogous art because they are from the same field of endeavor of illumination and imaging device.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Visentini, and further incorporate having a size of each sub-pattern of the base light pattern in the second direction is larger than a size of each sub-pattern in the first direction by a stretching factor, as taught by Moed, for use in case where a light source device is stationary with respect to a camera and to meet user’s need of a desired light pattern (Moed [0100], [0123]).


Regarding claim 9, Visentini and Moed discloses all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Visentini further discloses wherein a size of a first sub-pattern in the first direction is substantially a same size as a second sub-pattern in the first direction, the first sub-pattern being different from the second sub-pattern (Visentini Figs. 1, 3, [0025], [0032]: the symbols have same dimension; [0089], [0091]: different symbols, i.e. sub-patterns, comprising 4x4 pixels which is 4 columns and 4 rows, hence each symbol or sub-pattern has a same size in a first direction. The first symbol or sub-pattern as in Fig. 3(a) is different than a second symbol or sub-pattern as in Fig. 3(b); [0092], [0093]: these symbols are used to generate a sequence of unique sub-sequences of symbols, i.e. base light pattern; Fig. 5, [0109]-[0111]: a final pattern PAT based on symbols, wherein the pixels value aligned in a sub-column are offset in a second direction).  


Regarding claim 10, Visentini and Moed discloses all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Visentini further discloses wherein the reference light pattern has been reflected off an object and includes a disparity with respect to a reference structure-light pattern (Visentini [0111]: once the light pattern PAT has been projected on a scene, a camera acquires images of the scene, hence capture structured-light pattern reflected off an object; [0055]: the captured pattern is matched against an original pattern PAT to extract disparity values and generate depth map of object). 
 
Regarding claims 12 and 14, Visentini and Moed discloses all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Visentini further discloses wherein a plurality of structured-light patterns is arranged in a first plurality of columns, each column comprising a second plurality of structured-light patterns (Visentini [0104]-[0107], Fig. 5: the structured-light pattern has number of symbol rows and columns. Each column of light pattern comprises a second plurality of patterns as seen in Fig. 5). Patent Application Page 14 of 17 Attorney Docket No. 1535-386  

Regarding claim 15, Visentini and Moed discloses all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Visentini does not explicitly disclose wherein the stretching factor near a center of the structured-light pattern is substantially equal to the stretching factor near an edge of the structured-light pattern.  
However, Moed discloses wherein the stretching factor near a center of the reference light pattern is substantially equal to the stretching factor near an edge of the reference light pattern (Moed [0074], [0031]: a light pattern can be generated on an object to be imaged; [0100]: customized projected light pattern can be generated. The pattern can be stretched vertically or horizontally, etc.; Fig. 18, [0103]-[0104]:, [0105]: scale button 356 and stretch button 354 can be used to stretch the light pattern vertically as seen by vertical arrow in Fig. 18, hence, the whole pattern can be stretched vertically by same factor everywhere including near a center of the pattern and near an edge of the pattern, which is also well known in the art to have uniformly stretched pattern).  
Visentini and Moed are analogous art because they are from the same field of endeavor of illumination and imaging device.
Visentini, and further incorporate having the stretching factor near a center of the reference light pattern is substantially equal to the stretching factor near an edge of the reference light pattern, as taught by Moed, which can be for use in case where a light source device is stationary with respect to a camera and to meet user’s need of a desired light pattern (Moed [0100], [0123]).

Regarding claim 22, Visentini and Moed discloses all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Claim 22 has similar limitations as claim 21 and is taught by Visentini as discussed in claim 21 above.

Conclusion
Weaver (U.S 2018/0210313 A1) discloses vertically and horizontally uniformly stretched light pattern as in Fig.5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486